Citation Nr: 0423942	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, secondary to residuals of a right knee patellectomy 
with marked muscle atrophy, joint laxity and instability.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include secondary to residuals of a right knee 
patellectomy with marked muscle atrophy, joint laxity and 
instability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from July 1977 to August 1979.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision, which was issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The claim, however, is and has been 
under the jurisdiction of the Buffalo, New York, RO.  

This case was previously remanded to the RO in August 2000 
and October 2003, for additional development, and is now 
before the Board for further appellate consideration.


FINDINGS OF FACTS

1.  The preponderance of the evidence is against finding that 
a bilateral hip disorder is related to service, or due to 
residuals of a right knee patellectomy with marked muscle 
atrophy, joint laxity and instability.

2.  Left knee degenerative joint disease was caused by 
residuals of a right knee patellectomy with marked muscle 
atrophy, joint laxity and instability.



CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred or aggravated 
in service, arthritis of the hips may not be presumed to have 
been so incurred, and a bilateral hip disorder was not caused 
or aggravated by residuals of a right knee patellectomy with 
marked muscle atrophy, joint laxity and instability.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003).

2.  A left knee disorder was caused by residuals of a right 
knee patellectomy with marked muscle atrophy, joint laxity 
and instability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, a substantially complete application was 
received.  Thereafter, in a September 1998 rating decision, 
the RO denied the claims.  After the rating decision was 
promulgated the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted which prescribes VA duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).

Subsequent to the enactment of the VCAA, the RO in an April 
2002 letter notified the appellant of this law.  A March 2004 
letter notified the appellant of the evidence she must 
provide, and the evidence that VA would obtain on her behalf.  
These letters, along with the statement of the case (SOC), as 
well as the supplemental statements of the case (SSOCs), 
provided the claimant with adequate notice of what the law 
required to award service connection for the claimed 
disorders.  

The veteran further was provided adequate notice in these 
letters that VA would help her secure evidence in support of 
her claim if she identified that evidence.  These letters, 
along with the SOC and the SSOCs also provided notice to the 
claimant of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award service connection, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, and indeed the representative in July 
2004 specifically advised that no additional evidence was 
available, the Board finds that any failure on the part of VA 
to notify the appellant before the September 1998 rating 
decision what evidence would be secured by VA and what 
evidence she needed to secure is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any suggestion that yet 
another notice is required, followed by a new rating decision 
on these issues in light of the admission that no additional 
evidence is available, would be a grossly inappropriate 
expenditure of already scarce resources.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If arthritis becomes 
manifest to a degree of 10 percent or more within one year of 
separation from service, that disorder may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
Secondary service connection may be granted for a disability 
that is proximately due to, the result of, or aggravated by a 
service-connected disorder.  38 C.F.R. § 3.310.  

The veteran initially asserted that her bilateral hip 
condition was caused by her service-connected right knee 
disorder.  In a November 1998 statement, however, the 
claimant indicated that she was "no longer claiming a 
disability to right and left hips, but rather stating that 
the discomfort felt in [the] hips [wa]s actually attributable 
to the back condition."

The veteran's service medical records do not document 
treatment for or diagnosis of any hip condition.  Post-
service medical records, while noting complaints of bilateral 
hip pain, do not document the presence of a left or a right 
hip disability related to service.  A November 1996 VA 
treatment report indicates that the claimant had a very 
unstable and arthritic right knee, and she reported 
complaints regarding her left knee and hip.  The examiner 
stated "this [wa]s of course secondary to the way she ha[d] 
been walking all these years because of the right knee and 
she [wa]s beginning to show tenderness along the medial joint 
surface of the left knee."  The examiner also stated:  "I 
am sure [the claimant] talks about her hips giving her 
trouble and I am sure that is true and will be true.  They 
are showing the wear and tear of the joint."  The examiner, 
however, did not diagnose a disorder in either hip joint.  

A review of all other post-service medical evidence of record 
does not show evidence of a disorder of either hip resulting 
from the service-connected right knee disorder.  Indeed, in 
June 2003, a VA examination was conducted to specifically 
determine the etiology of any hip condition.  That 
examination report noted that x-rays of the hips were normal, 
and the diagnosis was normal hip examination.  The examiner 
opined that the veteran's hip complaints were referred pain 
from her lumbar spine condition, rather than from the gait 
disturbance caused by her service-connected right knee 
injury.  The examiner explained that the hip joints were 
freely movable in all planes and were less susceptible to 
gait disturbances.  

The Board acknowledges the November 1996 VA treatment report 
which raises the possibility that the veteran's right knee 
had caused the complaints pertaining to the hips.  That 
report, however, did not diagnose any hip disorder; rather, 
it only indicated that she had complaints pertaining to her 
hips which were related to her gait.  The Board finds the 
June 2003 VA examination report more probative to the 
question whether a bilateral hip disability is related to a 
service connected disorder.  The 2003 examination report 
indicates that the examiner reviewed the medical evidence of 
record, specifically considered the question of etiology, and 
provided a clear rationale for the finding and conclusion.  
The 2003 examination report also provided a clear explanation 
as to why any hip problems were not caused by the claimant's 
right knee condition.      

Given that the veteran's service medical records do not show 
evidence of any hip disorder, given that a VA examination 
determined that there is no specific hip disability, and 
given that service connection is not in effect for a back 
disorder which has been noted to cause hip pain, the 
preponderance of the evidence is against the claim and the 
Board denies entitlement to service connection for a 
bilateral hip disorder.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for a 
bilateral hip disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It must be pointed out that in October 2003, the Board 
remanded this case for the RO to conduct additional 
development, to include rescheduling the veteran for a VA 
examination.  While she was scheduled for a VA examination, 
the appellant failed to report for the examination.  As such, 
the Board has entered a decision based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2003).  

With regard to the left knee disorder, service medical 
records do not show treatment for a left knee disorder.  

Post-service medical records do indicate that the veteran has 
had complaints of left knee pain on various occasions.  At a 
June 2003 VA examination the examiner determined that the 
claimant had degenerative joint disease of the left knee.  
Further, the examiner indicated that it was at least as 
likely as not that left knee pain was secondary to the gait 
disturbance caused by the service-connected right knee 
injury.  Such gait disturbances were judged to cause abnormal 
torsional stressors on the contralateral knee, resulting in 
accelerated degenerative changes.  Based on this evidence, 
the Board finds that service connection for left knee 
degenerative joint disease, secondary to service-connected 
residuals of a right knee patellectomy with marked muscle 
atrophy, joint laxity and instability must be awarded.


ORDER

Service connection for a bilateral hip disorder, to include 
secondary to service-connected residuals of a right knee 
patellectomy with marked muscle atrophy, joint laxity and 
instability, is denied.

Service connection for a left knee disorder secondary to 
residuals of a right knee patellectomy with marked muscle 
atrophy, joint laxity and instability, is granted


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



